Citation Nr: 9914251	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the calculated amount of 
$2,061.84.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in November 1996.  The statement of the case was issued in 
May 1997.  A substantive appeal was received in May 1997.


REMAND

A review of the record reflects that the veteran's financial 
situation apparently changed just subsequent to the September 
1996 Committee decision that denied his claim for entitlement 
to waiver of recovery of an overpayment of Chapter 30 
education benefits.  Specifically, in an August 1996 
Financial Status Report (FSR), he reported total monthly 
income of $400 and listed monthly expenses as $300.  In his 
November 1996 notice of disagreement, the veteran indicated 
that this income came from part-time employment, but that 
since early October 1996 he has been employed on a full time 
basis.  He did not, however, provide detailed information 
regarding his full time employment income.

Since financial information is relevant to claims such as 
this one on appeal (see 38 C.F.R. § 1.965 (1998)), the Board 
is of the opinion that an updated FSR is needed prior to 
further appellate adjudication.  

As such, this matter is remanded to the RO for the following 
action:

1.  The RO should provide the veteran 
with a blank FSR (VA Form 4-5655) and 
request that he fill out this form 
accurately and return it to the RO.  

2.  Thereafter, the Committee should 
again consider the veteran's request for 
waiver, in light of the available record, 
and with full consideration given to the 
elements of the principle of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a) (1998). 

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto. Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




